Citation Nr: 0415162	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  95-08931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for residuals 
of injury to the left hip, left ankle, and neck, due to VA 
treatment in February 1992.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

S. Regan, Counsel


REMAND

The veteran served on active duty from March 1943 to October 
1945 and from February 1947 to June 1947.  He died in July 
1994, and his widow is the appellant in this case.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which denied the appellant's 
claim for service connection for the cause of the veteran's 
death, and which denied her request for accrued benefits 
based on the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of injury to the left hip, 
left ankle, and neck, due to VA treatment in 1992.

In a May 2003 decision, the Board denied the appellant's 
claims.  She then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In December 
2003, the parties (the appellant and the VA Secretary) filed 
a joint motion which requested that the Board decision be 
vacated and remanded; such motion was granted by a December 
2003 Court order.

The stated purpose of the joint motion and Court order is for 
the Board to address compliance with legal provisions on the 
VA's duty to notify the claimant with regard to evidence and 
information necessary to substantiate her claims, including 
what portion she is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board itself may not provide such notice to the 
claimant.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  In light of the 
joint motion and Court order, the Board is returning the case 
to the RO to assure VA compliance with the notice provisions 
of the law

Accordingly, the case is remanded for the following: 

1.  The RO should send the appellant 
written notice concerning the evidence and 
information necessary to substantiate her 
claims, including what portion she is to 
provide and what portion the VA is to 
provide.   

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


